Name: Commission Regulation (EEC) No 952/86 of 1 April 1986 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 4 . 86 Official Journal of the European Communities No L 88/ 11 COMMISSION REGULATION (EEC) No 952/86 of 1 April 1986 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 4 April 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 April 1986 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2 OJ No L 335, 13 . 12 . 1985, p . 9 . No L 88/ 12 Official Journal of the European Communities 3 . 4 . 86 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-131 07.01-15 ] 07.01 A II New potatoes 28,17 1253 226,00 61,18 188,23 3792 20,24 41631 68,98 17,81 1.12 ex 07.01-21 1 ex 07.01-22 | ex 07.01 B I Broccoli 150,89 6710 1 210,27 327,63 1 008,00 20308 108,39 222937 369,40 95,37 1.14 07.01-23 07.01 B II White cabbages and red cabbages 35,18 1572 279,89 77,72 237,08 4600 24,96 52077 87,27 20,11 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 43,42 1931 348,33 94,30 290,12 5845 31,19 64165 106,32 27,45 1.20 07.01-31 1 07.01-33 | 07.01 D I Cabbage lettuce 54,59 2428 437,91 118,55 364,73 7348 39,22 80666 133,66 34,51 1.22 ex 07.01-36 ex 07.01 D II Endives 34,44 1531 276,27 74,79 230,10 4635 24,74 50890 84,32 21,77 1.28 07.01-41 1 07.01-43 | 07.01 F I Peas 115,18 5122 923,87 250,10 769,47 15502 82,74 170182 281,99 72,80 1.30 07.01-451 07.01-47 ] 07.01 F II Beans (of the species Phaseolus) 170,46 7581 1 367,22 370,13 1 138,73 22942 122,45 251 849 417,31 107,74 1.32 ex 07.01-49 ex 07.01 Fill Broad beans 27,82 1237 223,15 60,41 185,85 3744 19,98 41 106 68,11 17,58 1.40 ex 07.01-54 ex 07.01 G II Carrots 22,54 1002 180,79 48,94 150,58 3033 16,19 33303 55,18 14,24 1.50 ex 07.01-59 ex 07.01 G IV Radishes 74,01 3291 593,65 160,71 494,44 9961 53,16 109354 181,19 46,78 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 8,95 398 71,82 19,44 59,82 1205 6,43 13230 21,92 5,66 1.70 07.01-67 ex 07.01 H Garlic 142,33 6330 1 141,60 309,05 950,81 19156 102,24 210289 348,44 89,96 1.74 ex 07.01-68 ex 07.01 IJ Leeks 23,46 1043 188,16 50,94 156,72 3157 16,85 34661 57,43 14,82 1.80 1.80.1 ex 07.01-71 07.01 K Asparagus :  green 352,36 15670 2826,23 765,10 2353,90 47424 253,12 520605 862,64 222,72 1.80.2 ex 07.01-71  other 498,09 22152 3995,10 1081,53 3327,42 67038 357,80 735917 1 219,41 314,83 1.90 07.01-73 07.01 L Artichokes 60,59 2694 485,98 131,56 404,76 8154 43,52 89521 148,33 38,29 1.100 07.01-75 ] 07.01-77 ] 07.01 M Tomatoes 75,59 3362 606,36 164,15 505,02 10174 54,30 1 1 1 695 185,07 47,78 1.110 07.01-81 1 07.01-82 ] 07.01 P I Cucumbers 75,86 3373 608,46 164,72 506,77 10210 54,49 112082 185,72 47,94 1.112 07.01-85 07.01 Q II Chantarelles 728,45 32565 5772,95 1 600,65 4882,34 95261 517,89 1076180 1 801,67 428,20 1.118 07.01-91 07.01 R Fennel 30,32 1348 243,21 65,84 202,56 4081 21,78 44801 74,23 19,16 1.120 07.01-93 07.01 S Sweet peppers 87,51 3892 701,95 190,02 584,63 11778 62,86 129302 214,25 55,31 1.130 07.01-97 07.01 T II Aubergines 77,68 3455 623,10 168,68 518,97 10455 55,80 114779 190,18 49,10 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 46,99 2089 376,90 102,03 313,91 6324 33,75 69427 115,04 29,70 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 45,84 2038 367,71 99,54 306,26 6170 32,93 67735 112,23 28,97 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh , whole 57,56 2560 461,69 124,98 384,53 7747 41,34 85045 140,92 36,38 2.10 08.01-31 ex 08.01 B Bananas, fresh 55,61 2473 446,03 120,74 371,49 7484 39,94 82162 136,14 35,14 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 50,01 2224 401,19 108,60 334,14 6732 35,93 73902 122,45 31,61 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 140,72 6258 1 128,72 305,56 940,08 18 940 101,09 207915 344,51 88,94 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 212,96 9471 1708,12 462,41 1 422,65 28662 152,98 314644 521,36 134,60 2.50 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16 08.02 A I Sweet oranges, fresh :  Sanguines and semi sanguines 49,88 i 2218 400,1 1 108,31 333,24 6713 35,83 73702 122,12 31,53 3 . 4. 86 Official Journal of the European Communities No L 88 / 13 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Id Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines , Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 38,53 1713 309,09 83,67 257,44 5186 27,68 56937 94,34 24,35 2.50.3 08.02-05 \\ !!lili\lli 08.02-09 08.02-15 08.02-19  others 43,32 1937 344,23 94,86 289,73 5666 30,75 64588 106,81 25,46 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh , Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 62,82 2794 503,91 136,41 419,70 8455 45,13 92824 153,80 39,71 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 65,16 2898 522,66 141,49 435,31 8770 46,81 96277 159,53 41,18 2.60.3 08.02.28 08.02 B I  Clementines 87,98 3913 705,73 191,05 587,78 11842 63,20 129999 215,40 55,61 2.60.4 08.02-34 1 08.02-37 f ex 08.02 B II  Tangerines and others 76,89 3419 616,78 166,97 513,70 10349 55,24 113614 188,25 48,60 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 47,83 2127 383,64 103,85 319,52 6437 34,35 70668 117,09 30,23 2.80 ex 08.02 D Grapefruit, fresh : lIl ||Il|||| 2.80.1 ex 08.02-70  white 43,87 1951 351,88 95,26 293,08 5904 31,51 64819 107,40 27,73 2.80.2 ex 08.02-70  pink 66,64 2964 534,55 144,71 445,21 8969 47,87 98467 163,15 42,12 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 143,21 6369 1 148,66 310,96 956,69 19274 102,87 211589 350,60 90,51 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 145,74 6481 1 168,99 316,46 973,63 19615 104,69 215335 356,80 92,12 2.95 08.05-50 08.05 C Chestnuts 84,23 3760 670,62 184,04 564,57 11094 60,36 125564 207,27 51,75 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 68,97 3067 553,19 149,75 460,74 9282 49,54 101901 168,84 43,59 2.110 08.06-33I |||| lli ||li 08.06-35 08.06-37 08.06-38 08.06 B II Pears 73,94 3288 593,08 160,55 493,96 9951 53,11 109248 181,02 46,73 2.120 08.07-10 08.07 A Apricots 150,97 6696 1 208,18 327,24 1 002,96 20051 108,13 223058 369,63 96,92 2.130 ex 08.07-32 ex 08.07 B Peaches 157,57 7008 1 263,88 342,15 1 052,65 21208 113,19 232813 385,77 99,59 2.140 ex 08.07-32 ex 08.07 B Nectarines 212,10 9433 1701,23 460,55 1416,91 28546 152,36 313374 519,26 134,06 2.150 08.07-51 1 08.07-55 | 08.07 C Cherries 110,14 4924 876,32 243,34 742,30 14404 78,14 163048 273,25 62,98 2.160 08.07-71 1 08.07-75 I 08.07 D Plums 131,28 5838 1 052,99 285,06 877,01 17669 94,30 193967 321,40 82,98 2.170 08.08-11 1 08.08-15 J 08.08 A Strawberries 260,49 11585 2089,41 565,63 1 740,22 35060 187,13 384880 637,74 164,65 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 99,81 4462 799,30 220,50 672,74 13052 70,89 147107 247,69 56,72 2.180 08.09-1 1 ex 08.09 Water melons 26,11 1 167 206,99 57,39 175,06 3415 18,56 38 587 64,60 15,35 2.190 ex 08.09 Melons (other than water melons) : 2.190.1 ex 08.09-19  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 85,98 3824 689,66 186,70 574,40 11572 61,76 127039 210,50 54,34 2.190.2 ex 08.09-19  other 189,67 8435 1 521,32 411,84 1 267,07 25528 136,25 280235 464,34 119,88 2.195 ex 08.09-90 ex 08.09 Pomegranates 144,16 6411 1 156,30 313,02 963,05 19402 103,56 212996 352,93 91,12 2.200 ex 08.09-90 ex 08.09 Kiwis 254,28 11309 2039,57 552,14 1 698,70 34224 182,66 375698 622,53 160,72 2.202 ex 08.09-90 ex 08.09 Khakis 232,69 10348 1 866,37 505,25 1 554,45 31317 167,15 343794 569,66 147,07 2.203 ex 08.09-90 ex 08.09 Lychees 224,13 9893 1 785,50 483,07 1486,01 30035 159,86 328966 545,77 148,20